    Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 1 of 33

I
          I
                                      \



                                                                                        PM
                          -




Filing   ii   128863407 E-Filed 06/16/2021 12116229



                         IN       THE COUNTY COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                                       IN AND FOR IVHAMI-DADE COUNTY, FLORIDA

              ANNMARIE CRAWFORD,
                        Plaintiff,
                                                                                                               Case N0.
               v.
                                                                                                               JURY TRIAL DEMANDED
               1.C.   SYSTEM,         INC.,
                                                                                                               INJUNCTIVE RELIEF SOUGHT
                        Defendant.
                                                                                          /



                                                                               COMPLAINT
                        Plaintiff Annmarie             Crawford           (uPlaintiff,) sues          Defendant          I.C.   System, Inc. (HDefendant,,)

               for violations the Florida               Consumer             Collection Practices Act                   (HFCCPAH) and                 the Fair       Debt

               Collection Practices Act             (HFDCPAH)

                                                                 JURISDICTION AND VENUE
                        1.           This     Court has subject matter jurisdiction                                     over Plaintiff and Defendant

               (collectively, the uPartiesn), because the cause                         of action arises within thejurisdiction ofthis Court

               and, thus, venue and jurisdiction are proper.

                        2.           This Court has personal jurisdiction over Defendant because Defendant                                                                 is


               operating, present, and/or doing business within this jurisdiction and because the complained of

               conduct of Defendant occurred within Miami-Dade County, Florida.

                                      The amount              controversy               greater than 338,000, but does not exceed 515,000,
                              V




                        3.                               in                        is



               exclusive of costs, interest, and attomeysi fees, and                             is   otherwise within this Court sjurisdiction.

                        4.            Venue of this       action        is   proper   in this    Court because, pursuant to Fla.                       Stat. Q   47.01     1,


               et seq., the       cause of action alleged below arose                    in     Miami-Dade County                Florida.




                                                                                                                                                         PAGE        1   of 7
                                                         LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                                                                                                                                                                 I




                              110   SE em Street,   17th Floor       Ft. Lauder-dale, Florida   33301       Phone   (954) 907-1136       Fax   (855) 529-9540
                                                                                wgw -1jbg,igllgj\v.gQQ
                                                                 I                                      I
                                                                                                                                     1
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 2 of 33




                                                                        PARTIES
                5.            Plaintiff is a natural person,           and a citizen of the State of Florida, residing                        in   Miami-

     Dade County,             Florida.


                6.             Defendant    is    a Minnesota Corporation, with                        its   principal place of business located


      in St.   Paul     MN 55127.
                                                         DEMAND FOR JURY TRIAL
                7.             Plaintiff, respectfully,        demands        a   trial   by jury on            all   counts and issues so triable.

                                                             FACTUAL ALLEGATIONS
                8.             On a date better known by Defendant, Defendant began attempting to collect a debt

      (the   uConsumer Debtn) from                 Plaintiff.
                                                                  -




                9.             The Consumer Debt is an obligation                    allegedly had by Plaintiffto pay                    money arising

      from a transaction between the creditor of the Consumer Debt, Florida Keys Radiology

      Association, and Plaintiff involving the provision of medical services to Plaintiff personally. (the

      nSubject Servicen).

                 10.           The Subject Service was primarily                    for personal, family, or household purposes.

                 1 l.          Defendant     is   a business entity engaged                in       the business ofsoliciting           consumer debts

      for collection.


                 12.           Defendant     is   a business entity engaged in the business of collecting consumer debts.

                 13.           Defendant regularly             collects or attempts to collect, directly or indirectly, debts


      owed     or due or asserted to be             owed      or due another.

                 14.           Defendant      is    registered with the Florida Office of Financial Regulation as a

      uConsumer Collection Agencyf,

                 15.           Defendanf s nConsumer Collection Agencyn license number                                           is   CCA090039 l.

                                                                                                                                           PAGE 2 of 7
                                                   LAW OFFICES OF J IBRAEL S. HINDI, PLLC
                                                     _                                                                                              I




                        110   SE em saw,   17th Floor Ft. Lauder-dale, Florida 33301
                                                         I                                      I   Phone    (954)   907-nae Fax (855) 529-9540
                                                                      wg-Q .1 ibgggLl.g\v.ggn1
                                                                                                                             I
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 3 of 33




                16.          Defendant maintains                      all   the records specified in Rule                              69V-180.080, Florida

      Administrative Code.

                17.          The records specified by Rule 69V-180.080, Florida Administrative Code, ofwhich

      Defendant does maintain, are current to within one week of the current date.

                l8.          Defendant        is   a Hdebt collectorf within the                       meaning of       .l   5   U.S.C. Q l692a(6).

                l9.          Defendant        is   a Hpersonf within the                  meaning ofFla.             Stat. Q          559.72.

                20.          On   a date better           known by            Defendant, Defendant transmitted Plaintiff s personal

      information to a third-party (the uThird-Partyf).

                21.          The personal information Defendant                              transmitted to the Third-Party included, but

      was    not limited       tor I11    Plaintiffs nameg I21 Plaintiff                      s   address, I31 the existence of the                      Consumer
                                                                                                                                                                         l




      Debt,    I41 the   amount ofthe consumer debt,                          I51 the creditor             ofthe Consumer Debt,                   I61 that   Plaintiff   l




      was    the alleged debtor of the              Consumer Debtg                  I71   information regarding the Subject Service, and

      I81    that Plaintiff did not                pay the Consumer Debt and/or defaulted on the Consumer Debt
                                                                                                       I




      (collectively, the HTransmitted lnformationn).


                22.          The Third-Party, of whom Defendant transmitted                                         Plaintiff          s   personal information

      to,   complied Plaintiff s personal information and prepared a                                           letter that       was       to   be sent to Plaintiff

      in    an attempt to collect the Consumer Debt.

                23.           The Transmitted Information                           affected Plaintiff s reputation. For example, the

      transmission of such information affected Plaintiff s reputation regarding the repayment of debts,

      Plaintiff s reputation             of truthfulness, Plaintiff                 s   reputation of solvency, and Plaintiff s reputation

      regarding trustworthiness.

                24.           Defendant, s transmission ofPlaintiff s personal information to the Third-Party was

      a communication             in   connection with the collect ofthe Consumer Debt.


                                                                                                                                                      PAGE 3 of 7
                                                                  -




                                                   LAW OFFICES OF J IBRAEL S. HINDI, PLLC
                                                                                                                                                              I




                      110   SE 6th Street,   17th Floor   I
                                                              Ft. Lauder-dale, Florida    33301    I   Phone   (954) 907-1136     I
                                                                                                                                      Fax   (855) 529-9540
                                                                            1-wgy -librggI1,-gw.cgin
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 4 of 33




               25.          ln addition to transmitting Plaintiffs personal                                       information to the Third-Party,

     Defendant also transmitted Plaintiff                           s    personal information to other third-party entities                                            in


     connection with the collection of the Consumer Debt. Defendant transmitted such information to

      these other third-party entities by, including but not limited                                      Z01 111 utilizing            Hskip tracen services,

      121   utilizing bankruptcy,                SCRA,          probate, and other use-rubbingn sen/ices, and (31 utilizing

      independent third-party contractors to attempt to collect the Consumer debt from                                                          Plaintiff.


               26.          On    a date better          known by Defendant, Defendant                                 sent the letter prepared and/or

      complied by the Third-Party                    to Plaintiff,                of which was intemally dated June                                4,   2021, (the

      uCollection Letteru) in an attempt to collect the                                 Consumer Debt.

               27.          Attached as Exhibit HAP                     is    a   copy of Collection            Letter.


               28.          Defendants transmission of Plaintiff s personal information                                                    to the Third-Party          is


      an explicit violation of Q l692c(b) of the                             FDCPA.        See Hunstein           v.   Preferred Collection 8c                  Mgmt.

      ieri, No. 19-14434, 2021                    U.S. App.          LEXIS 11648               (11th Cir. Apr. 21, 2.021) (a complete                                copy

      of the Hunstein opinion                    attached as Exhibit NBH).
                                                                                                                                 I
                                                                                                                                                                I



                                            is                                                                                                              -




               29.          The Collection           Letter contains a bar code and/or                            Quick Response (HQRP) code, of

      which are      indicative of          Defendanf s use of the Third-Party                             to prepare, print, package, compile,


      and/or otherwise send the Collection Letter.

               30.           For Defendant-DC                 to maintain a valid              consumer collection agency                        license with the

      Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debts

      from Florida consumers) Defendant knew                                       it   was required           to tailor   its       (Defendant-DC,             s)   debt

      collector   methods         to   be   in   compliance with both the                     FDCPA an_d FCCPA.
               31.           Defendant knew that the Transmitted Information constituted an unlawful

      transmission of Plaintiff              s   personal       ll1fOI1T181I10tl in        violation of 5 1692c(b) of the                       FDCPA.

                                                                                                                                                    PAGE 4 of 7
                                                  LAW OFFICES OF J IBRAEL S. HINDI, PLLC
                                                                                                                                                                l




                     110   so 6th Street,   17th Floor   I
                                                             Ft. Lauderdale, F101-aaa      aaaot   i   Phone   (954) 907-1136    i
                                                                                                                                     Fax   (855) 529-9540
                                                                             wgiyy ilibQg1Lg\\-.con1
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 5 of 33




                  32.             The Third-Party           did not have any legitimate need for the Transmitted Information,

     as the Transmitted Information constituted an unlawful transmission                                                             of Plaintiff    s    personal

     information in violation of Q l692c(b) of the                            FDCPA.



                                                                             Count                   1
                                                          VIOLATION OF 15 U.S.C. 5 1692c(b)_
                  33.              Plaintiff incorporates          by reference paragraphs 1-32 of this Complaint.

                  34.              Pursuant to        Q   l692c(b) of the     PDCPA, Ra debt collector may not communicate,                                     in


     connection with the collection of any debt, with any person other than the consumer, his attorney,

     a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

     creditor, or the attorney                     of the debt collectorfl 15 U.S.C. l692c(b) (emphasis added).

                  35.              As     set forth above, Defendant, s transmission                               of Plaintiff s personal information to

      the Third-Party violates Q l692c(b) of the                           FDCPA.                    See Hunstein, No. 19-14434, 2021 U.S. App.

      LEXIS 11648                  (ufwje hold (1) that a violation ofQ l692c(b) gives rise to a concrete injury                                            in fact


      under Article               III   and   (2) that the debt collectorls transmittal                          of the consumerls personal information

      to   its   dunning vendor constituted a communication                                      L
                                                                                                     in   connection with the collection of any debt,

      within the meaning of Q 1692c(b).n) Accordingly, Defendant violated Q l692c(b) of the                                                               FDCPA
      when       it   transmitted Plaintiff s personal information to the Third-Party.

                      36.           WI-IEREFORE,             Plaintiff, respectfully, requests this                           Court to enter a judgment

      against Defendant, awarding Plaintiff the following reliefz


                                    (a)         Statutory and actual        damages                  as provided        by 15 U.S.C. Q 1692kg

                                    (b)         Costs and reasonable attorneys, fees pursuant to 15 U.S.C. Q 1692kg and

                                    (c)         Any other relief that this Court deems appropriate under the circumstances.


                                                                                                                                                   PAGE 5 of 7
                                                          LAW OFFICES or J IBRAEL S. HINDI, PLLC
                                                                                                                                                            I




                            110   SE 6th Street,   17th Floor Ft. Lauclei-dale, Florida 33301
                                                              I                                            I
                                                                                                               Phone (954)907-1136 Fax   (ass) 529-9540
                                                                                                 Qw com
                                                                                                                                 I



                                                                          W25-W   51   ihrggll
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 6 of 33




                                                                            COUNT 2
                                            VIOLATION OF FLA. STAT. Q 559.72(j)
            37.           Plaintiff incorporates                 by reference paragraphs 1-32 of this Complaint.

            38.           Pursuant to        Q    559.72(5) of the                FCCPA,               in collecting   consumer        debts,       no person

     shallz ufdjisclose to        a person other than the debtor or her or his family information ajfecting the

     debtorls reputation, whether or not for credit worthiness, with knowledge or reason to                                                         know   that

     the other     person does not have a legitimate business need for the information or that the

     information     is false),     Fla Stat. 5 559.72(5) (emphasis added).

             39.          As     set      forth    above, Defendant unlawfully transmitted Plaintiff                                            s    personal

     infonnation,        by and through the Transmitted Information,                                          to the Third-Party,          whereby said

     transmitted information affective Plaintiff                          s   reputation because the Third-Party did not have any

     legitimate need for unlawfully transmitted personal information of Plaintiff.

             40.          WHEREFORE,                   Plaintiff, respectfully, requests this                          Court   to enter a           judgment

     against Defendant, awarding Plaintiff the following
                                                                                                                                                             C



                                                                                              reliefs


                           (a)         Statutory and actual                damages pursuant to                  Fla. Stat. Q559.77(2)g


                           (b)         An   injunction prohibiting Defendant from engaging in further collection
                                                                                       of the FCCPAg
                                       activities directed at Plaintiff that are in violation


                           (c)         Costs and reasonable attomeys, fees pursuant to Fla.                                    Stat.    Q559.77(2)g and

                           (d)         Any    other relief that this Court                      deems appropriate under the circumstances.

                                 (REA/IAINDER               OF PAGE INTENTIONALLY LEFT BLANK)




                                                                                                                                             PAGE 6 of 7
                                                 LAW OFFICES OF J IBRAEL S. HINDI, PLLC
                                                                                                                                                       I




                   110   SE 6th Street,   17th Floor   I
                                                           Ft.   Lauderdale, Florida 33301         I    Phone (954) 907-1136 Fax
                                                                                                                           I       (855) 629-9540
                                                                        yygy-g,Jihrge_-.ll   giincgng
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 7 of 33




          DATED1June 15,2021
                                                                           Respectfully Submitted,

                                                                               /s/ Jibrael S.       Hindi
                                                                           JIBRAEL            S.    IHNDI, ESQ.
                                                                           Florida Bar No.2 118259
                                                                           E-mailz    jibraelQjibraellaw.com
                                                                           THOMAS J. PATTI, ESQ.
                                                                           Florida Bar No.1 118377
                                                                           E-mailz    tomQa)jibrae1law.com
                                                                           THE LAW OFFICES OF J IBRAEL S. HINDI
                                                                           110 SE 6th Street, Suite 1744
                                                                       A

                                                                           Fort Lauderdale, Florida 33301
                                                                           Phones             954-907-1136
                                                                           Faxz               855-529-9540




                                                                                                                                  PAGE 7 of7
                                         LAW OFFICES OF J IBRAEL S. HINDI, PLLC
                                                                                                                                         I




             110 s12   em Street,   17th Floor   I
                                                     Ft. Lauder-dale, Florida   33301   I   Phone   (954)   907-use Fax (ass) 529-9540
                                                                                                                    I



                                                                yg3y\y ,1ibrag1Lq\v.yg1I1
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 8 of 33




                         EXHIBIT MA
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 9 of 33




                                                                                                                     aw-rm   w Fiona,
                   Jmm
                                                                                                                                                                                            \-
                  if


                                                                                                                                                                                            wwfb
                                                                                                                                                                                             F
                                                                                                                     Wake tpay ablpin
                                                                                                                                                                                                           ,1

                                                                                                       den and ink lnfsmauor
                                                                                                                                                                                                                   1-
                                                                                                                                                                             -,                       9937-.
               l-C.S3/stem,
                                                                                                                                                                          ii                          -319-.




                                                                                                                                                                                                         .\.__
                                                                                                                                                                                                 as1
                                                                                                                                                                    1-FEEOI

                                                                                                                                                                                                                    74

                                                                                                                                                                                                \\-.-              2.
                                                                                                                                                                                                               -
                                                                                                                                                                             5217-H57




                                                                                                                                                                         -



                                                                                                                                                                         E5                 I.
                                                                                                                                                                                                          V         lffkfggk-MP




                                                                                                                                                                                                               -
                                                                                                                                                                               m.asr.a



                                                                                                                                                                                                          17
                                                                                                                                                                         b                                     av
                                                                                                                                                                         15.-_
                                                                                                                                                                             13.
                                                                                                                                                                         -1
                                                                                                                                                                                                         vqh
                                                                                                                                                                                        -   V




                                                                                                                                                                                                ,4             5.,,




                                                                                                                                                  I
                                                                                                                                                                                                                   fil
                                                                                                                                                                                            Q




                                                                                                                     _1-- 1-                                                                                         ,




                                                                                                                                                                                                               E
                                                                                                                        -.
                                                                                                                                        -
                                                                                                                                                   a       2-P                                                             W
                                                                                                                P1955389 to-Y
                                                                                                                                            Q




                                                        M-aijgkhci-cli
                                                                                     ,            ,



                                                        Call T




       Sr-,g_Raur_4         MN 55154-0-45-7i1
       Elezjgroqlc Sbgfvibgz

                                                                                 Z
                                             pin E2252,              is
                                                                                                                                    1




                                                                                 E55                     12.3
                                                                                                                1_TJ_i_                         ORFMGNEY
          55   5125132              I--H           Z2    5   -ii                                         I-Q3   in
                                                                                                                                                                                ,.
                                                                     5_fggI
                                                                                 5
                                                                                                           -
                                                                                              2                                                                                                  1.

                                    .rzz--                   .5-ii
                            1

                                              gi
                                                         -
                                1
                                                             ._ .
                                                                                                  11

          35.7,   .32
                        .
                                    ---       .21-1
                                              .
                                                         1
                                                              g
                                                                     .
                                                                     -
                                                                                         .   ._   ..




                  mmm
      uu5g.51zij.jhi,j,g.,.iggggg,.lg(J,Eg.5.,j51jilIr3lI-igillia-3

                              cm-veFEPRQ
                     saME34mA1_3fE
                                                                     it


                  ZIQMESTW                                                                                 _

                                                                                             5
                                                               161       1
                                                                             V


                                                               Kl)
                                                                                                                                                                 - --ininqn-1
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 10 of 33




                          EXHIBIT MB
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 11 of 33



                USCA11 C8881 19-14434      Date   Filedt   O4/21/2021   Pagei   1   of   23


                                                                                         (PUBLISH1

                     IN THE UNITED STATES            COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT

                                         No. 19-14434


                         D.C. Docket No. 8119-cv-00983-TPB-TGW



      RICHARD HUNSTEIN,
                                                                         Plaintiff - Appellant,


                                            versus

      PREFERRED COLLECTION AND MANAGEIVIENT SERVICES, lNC.,
                                                                        Defendant - Appellee.



                         Appeal from the United States District Court
                              for the Middle District of Florida



                                         (April 21, 2021)

      Before   JORDAN, NEWSOM, and TJOF LAT, Circuit Judges.
      NEWSOM, Circuit Judgez
            This appeal presents an interesting question of first impression under the

      Fair Debt Collection Practices   Act_and,   like so   many other cases    arising under
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 12 of 33

                   -




                       USCA11 Caset 19-14434               Date    Filedz   O4/21/2021     Pagez 2 of 23



      federal statutes these days, requires us                  first to   consider whether our plaintiff has

      Article III standing.

              The       short storyz    A debt collector electronically transmitted data concerning
      a consumeris debt_including his name, his outstanding balance, the fact that his

      debt resulted from his sonis medical treatment, and his sonls                        name_to     a third-

      party vendor.        The third-party vendor then used the                 data to create, print, and mail a

      tfdunningn        letter to the   consumer. The consumer                filed suit alleging that, in   sending

      his personal information to the vendor, the debt collector                      had violated 15 U.S.C.      Q

      l692c(b), which, with certain exceptions, prohibits debt collectors from

      communicating consumers, personal information                           to third parties Min connection


      with the collection of any debt), The                 district court rejected the      consumeris reading

      of Q 1692c(b) and dismissed his              suit.    On appeal, we must consider,           as a threshold

      matter, whether a violation of Q l692c(b) gives rise to a concrete injury in fact

      under Article IH, and, on the merits, whether the debt collectoris communication

      with   its   dunning vendor was Kin connection with the collection of any debtf,

               We hold (1) that a violation of             ij    l692c(b) gives rise to a concrete injury in

      fact   under Article      III   and (2) that the debt collectorls transmittal of the consumeris

      personal information to            its   dunning vendor constituted a communication               (fin


      connection with the collection of any debtn within the meaning of Q 1692c(b).




                                                                   2
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 13 of 33

               t




                       USCA11 Casei 19-14434        Date   Filedi     O4/Z1/2021       Pagez 3 Of 23



      Accordingly,        we reverse the judgment of the district court and remand for further

      proceedings.

                                                           I


            Congress enacted the           FDCPA ttto eliminate abusive debt collection practices
      by debt collectorsn and uto protect consumers against debt collection abusesf, 15

      U.S.C. Q 1692(e).        To that end,   Q   l692c(b) of the       FDCPA, titled (Communication

      with third parties), provides that-

            Except as provided in section 1692b of this title, without the prior
            consent of the consumer given directly to the debt collector, or the
            express permission of a court of competent jurisdiction, or as
            reasonably necessary to effectuate a postjudgment judicial remedy, a
            debt collector may not communicate, in connection with the collection
            of any debt, with any person other than the consumer, his attorney, a
            consumer reporting agency if otherwise permitted by law, the creditor,
            the attorney of the creditor, or the attorney of the debt collector.

      15 U.S.C. Q l692c(b).          The provision that        Q   l692c(b) cross-references_Q         1692b-

      governs the manner in which a debt collector                   may communicate ttwith any person

      other than the consumer for the purpose of acquiring location information), 15

      U.S.C.       Q   1692b. The   FDCPA thus broadly prohibits a debt collector from
      communicating with anyone other than the consumer                      (tin   connection with the

      collection of any debt), subject to several carefully crafted                  exceptions-some

      enumerated          in Q l692c(b),   and others   in Q 1692b.


               Richard Hunstein incurred a debt to Johns Hopkins All Childrenis Hospital

      arising out of his sonts medical treatment.                  The hospital assigned the debt to
                                                           3




                                                                                                          I
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 14 of 33

                 i




                     USCA11 Casei 19-14434         Date   Filedt   04/21/2021          Page14       Of   23


      Preferred Collections 8c       Management     Services, Inc. for collection. Preferred in

      turn hired     Compumail, a California-based commercial mail vendor,                      to handle the


      collection. Preferred electronically transmitted to                Compumail      certain information


      about Hunstein, including,        among other thingsz        (1) his status as a debtor, (2) the

      exact balance of his debt, (3) the entity to which he               owed     the debt, (4) that the debt

      concemed        his sonis   medical treatment, and (5) his sonls name. Compumail used

      that information to generate       and send a dunning            letter to   Hunstein.

               Hunstein    tiled a complaint, alleging violations           of both the   FDCPA, see               15

      U.S.C. QQl692c(b) and 1692f, and the Florida Consumer Collection Practices Act,

      see Fla. Stat. Q 559.72(5).       As   relevant here, the district court dismissed Hunsteinls

      action for failure to state a claim, concluding that he hadnit sufficiently alleged that

      Preferredis transmittal to       Compumail violated          5   l692c(b) because        it   didnit qualify

      as a    communication gin connection with the collection of alnyl debtfn




      I

       The district court held for the same reason that Hunstein had not stated a claim for a violation
      ofQ 1692f. The district court then declined to accept supplementaljurisdiction over l-lunsteinis
      state   law claim. Hunsteinis appeal addresses only the portion of his complaint relating               to
      5 1692c(b).


                                                          4
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 15 of 33



                    USCA11 Casez 19-14434                  Date   Fiiedz    O4/21/2021       Pagei 5 of 23



              Hunstein appealed, and             we requested supplemental briefing on the                       question

      whether he had Article IH standing                  to sue,    which we now consider along with the

      merits.2


                                                                II


               First things first.   Because standing implicates our subject matter

      jurisdiction,    we must address           it   at the outset,      before tuming to the merits. Steel C0.

      v.   Citizens for a Better     Env   It,   523 U.S. 83, 101-02 (1998). Article                 III    of the

      Constitution grants federal courts ujudicial                      Powern     to resolve tfCasesn      and

      uControversies3, U.S. Const.               art.   HI, Q5 1-2. This case-or-controversy

      requirement, which has been construed to                       embody the doctrine of standing,

      uCOT1flIl6S the federal courts to           a properly judicial rolef, Spokeo, Inc.                  v.   Robins,

      136    S. Ct.   1540, 1547 (2016). The uirreducible constitutional                      minimumn of Article

      III   standing entails three elementsz injury in                   fact, causation,   and redressability.

      Lujan    v.   Defv. 0fWildlzfe, 504 U.S. 555,               560-561 (1992).

               Hunsteinis appeal involves the                first      element, injury in   fact,   which      consists of

      Han invasion of a legally protected                 interestn that      is   both Hconcrete and


      2
        Whether I-Iunstein has standing to sue is a threshold jurisdictional question that we review de
      novo. Debernardis v. IQ Formulations, LLC, 942 F.3d 10.76, 1083 (1 lth Cir. 2019). HWe
      review the decision to dismiss Plaintiff s complaint pursuant to Rule l2(b)(6) de novo, applying
      the same standard as the district courtf, Holzman v. Malcolm S. Gerald 62 Ass0cs., Inc., 920
      F.3d 1264, 1268 (l lth Cir. 2019). Accepting the complaintis allegations as true and construing
      the facts in the light most favorable to Hunstein, tithe relevant inquiry is whether Plaintiff has
      stated a (plausible claim for relief under the FDCPAP Id. (quoting Ashcroft v. Iqbal, 556 U.S.
      662, 679 (2009)).

                                                                    5
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 16 of 33


                 -




                     USCA11 Casei 19-14434                Date   Filedt     04/21/2021        Pagei 6 of 23



      particularizedn      and Hactual or imminent, not conjectural or hypothetical),                             Id. at


      560 (quotation marks omitted). In                Trichell v. Midland Credit Mgmt.,                  Inc.,   964

      F.3d 990       (1 1th Cir.   2020), a case involving the              FDCPA, we reiterated that ule1ach

      subsidiary element of injury-a legally protected interest, concreteness,

      particularization,      and imminence_must be                      satisfied), Id. at   996-97. The standing

      question here implicates the concreteness sub-element.

                A plaintiff can meet the concreteness requirement in any of three ways.
      First,   he can allege a tangible           harm-a category that is tithe most obvious and

      easiest to understandn              and that includes, among other things, physical                  injury,


      financial loss,      and emotional         distress.   See Muransky v. Godiva Chocolatier, Ina,

      979 F.3d 917, 926            (1 lth Cir.   2020) (en bane), see also Hujfv. TeleCheck Servs.,

      lnc.,    923 F.3d 458, 463 (6th            Cir. 2019).     Second, a plaintiff can allege a urisk of

      real    harmf, Muransky, 979 F.3d              at   927. Third, in the absence of a tangible injury

      or a risk of real harm, a plaintiff can identify a statutory violation that gives rise to

      an intangible-but-nonetheless-concrete injury. Spokeo, 136                              S. Ct. at   1549.     We
      consider each possibility in turn.                             ,




                                      I



                                                                 A
                Hunstein doesntt allege a tangible harm. The complaint contains no

      allegations of physical injury, financial loss, or emotional distress. Instead, the

      complaint (1) conclusorily asserts that                tffilf      a debt collector (conveys information


                                                                 6
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 17 of 33

                       .1




                   USCA11 Casez 19-14434               Date   Filedz   04/21/2021      Pagei 7 of 23



      regarding the debt to a third party-infonns the third party that the debt exists or

      provides information about the details of the debt.-then the debtor                       may well be
      harmed by the spread of this        lI1fOITI18IiOI1,m       and (2) vaguely references the uknown,

      negative effect that disclosing sensitive medical information to an unauthorized

      third-party has on     consumersfjn In his supplemental                brief,   Hunstein asks us to

      construe these assertions as allegations of emotional harm, arguing that he was

      uhumiliated, embarrassed, and suffered severe anxietynn But                        we have urepeatedly

      held that an issue not raised in the district court and raised for the                  first   time in an

      appeal will not be considered by this courtfi Access Now, Inc.                     v.   Sw. Airlines C0.,

      385 F.3d 1324, 1331 (11th          Cir.   2004) (quotation marks omitted). Hunstein thus

      cannot establish standing on the basis of a tangible harm.

      A




                                                              B
                Nor can Hunstein demonstrate standing by the second route_showing a

      urisk of real harmf, ufW1hile very nearly any level of direct injury                      is    sufficient to

          show a concrete harm,      the risk-of-harm analysis entails a            more demanding

          standard-courts are charged with considering the magnitude of the                      risk),


      Muransky, 979 F.3d        at   927. uFactua1 allegations that establish a risk that                 is


          substantial, significant, or poses a realistic          danger will clear   this    barfjn    Id. at   933.

          Put slightly differently, to constitute injury in          fact, the   uthreatened injury must be

          certainly impendingf, Clapper         v.   Amnesty Intll USA, 568 U.S. 398, 409 (2013).


                                                              7
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 18 of 33



                    USCA11 C3881 19-14434                  Date   Filedz    04/21/2021      Pager 8 of 23



      Again, Hunstein alleges only that a debtor ttmay well be harmed by the spreadv of

      the sort of information at issue here. That vague allegation falls short of a risk that

      is   usubstantial, significant, or poses a realistic dangerj,                   Muransky, 979 F.3d       at   933,

      or   is   ucertainly impending), Clapper, 568 U.S. at 409.

                                                                 C
                 We thus consider whether Hunstein can show standing in the third manner-
      through a statutory violation. HfT1he violation of a procedural right granted by

      statute     can be sufficient in some circumstances to constitute injury in                     fact),   such

      that Ha plaintiff    .   .   .   need not allege any additional harm beyond the one Congress

      has identitiedfi Spokeo, 136 S. Ct.                 at   1549. Spokeo instructs that in determining

      whether a statutory violation confers Article                   III   standing,    we should consider

      uhistory and the judgment of Congressf, Id.

                                                                  1


                 Starting with history,         we can discern        a concrete injury where Hintangible

      harm has       a close relationship to a           harm   that has traditionally      been regarded as

      providing a basis for a lawsuit in English or American courtsfl Id. Put differently,

      we look to Hwhether the statutory violation at issue led to a type of harm that has
      historically     been recognized as actionablefi Muransky, 979 F .3d                      at   926.

      Muransky explains                that the ufit   between a new        statute   and a pedigreed common-




                                                                  8
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 19 of 33



                  USCA11 Cases 19-14434                   Date    Filedz       04/21/2021             Pagei 9 of 23



      law cause of action needinot be perfect, but                     we are called to              consider     at   a   minimum

      whether the harms match up between the twofl                             Id.


              For more than a century, invasions of personal privacy have been regarded

      as a valid basis for tort suits in          American        courts. See,             e. g.,   Pavesich    v.   New

      EnglandLzfe Ins. C0., 122 Ga. 190, 50 S.E. 68 (1905), Munden                                       v.   Harris, 153      Mo.

      App. 652, 134 S.W. 1076 (1911), Kunz                   v.   Allen, 102 Kan. 883, 172 P. 532 (1918).
                                     /



      By    1977, the Restatement (Second) noted that                      tithe         existence of a right of privacy

      is   now recognized      in the great majority         of the American jurisdictions that have

      considered the questionf, Restatement (Second) of Torts Q                                      652A cmt.       a.    (Am. Law

      Inst. 1977).                                                                   I




               More particularly, the term uinvasion of privacyn comprises an                                        identifiable


      family of common-law torts-including, most relevantly here, ttpublic disclosure

      of private factsf, Invasion of Privacy, Blackts                          Law Dictionary 952              (10th ed.

      2014).    It is   hornbook law that ttfojne who gives publicity                               to a matter   conceming

      the private    life   of another     is   subject to liability to the other for invasion of his

      privacy, if the matter publicized             is   of a kind that         (a)       would be highly offensive            to   a

      reasonable person, and (b)            is   not of legitimate concern to the publicfl Restatement

      (Second) of Torts        Q    652D   (1977), accord,            e. g.,   77 C.J.S. Right of Privacy and

      Publicity Q 32,       62A Am.      Jur.    2d Privacy       Q 79. Indeed, the                 Supreme Court itself

      has recognized        tithe   individual interest in avoiding disclosure of personal mattersn


                                                                  9
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 20 of 33



                 USCA11 C8862 19-14434               Date      Filedi   O4/21/2021         Pagez 10 of 23



      and has recognized        that   Kboth the   common law and the literal understandings                      of

      privacy encompass the individualls control of information concerning his or her

      person), United States           Dep of Justice v.
                                           it
                                                                Reporters       Comm. for Freedom of the

      Press, 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).

               Having established the historical pedigree of invasion-of-privacy torts-in

      particular, the sub-species applicable            -to   the public disclosure of private              facts-we

      next consider whether Preferredis alleged statutory violation                        is   sufficiently

      analogous. Notably, the FD(9PAls statutory findings explicitly identify Hinvasions

      of individual privacy), as one of the harms against which the statute                           is   directed.   15

      U.S.C. 5 1692(a).         And to that end, the statutory provision under which Hunstein

      has sued here expressly prohibits a debt collector from ucommunicatlingjn with

      any but a few persons or          entities (tin   connection with the collection of any debtf,

      Id. 5   l692c(b). Although Q 1692c(b) isnit identical in                    all   respects to the invasion-

      of-privacy     tort,   we have no difficulty       concluding that         it   bears Ha close relationship

      to a    harm   that has traditionally     been regarded as providing a basis for a lawsuit                       in


      English or American courts), Spokeo, 136                      S. Ct. at   1549.

               Perry    v.   Cable News Network,        Inc.,    854 F.3d 1336          (1 lth Cir.   2017), strongly

      supports that conclusion. Perry concerned a plaintiffs allegations that                               CNN
      divulged his news-viewing history to a third-party in violation of the Video

      Privacy Protection Act. Emphasizing the widespread recognition both of the right


                                                               10
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 21 of 33



                  USCA11 Casei         19-114434      Date   Filedz   04/21/2021     Pagei 11 of 23



      to privacy in general and,           more   particularly, the privacy interest implicated              by the

      VPPA-the interest in preventing the disclosure of personal information-the
      Court in Perry concluded that the statutory violation of the                  VPPA constituted a
      cognizable Article        III injury. Id. at    1341 (citing Reporters, 489 U.S.              at   762-63).

      Hunsteinis allegations closely resemble those in Perry. The                    VPPA prohibits Rial
      video tape service provider ffromj knowingly disclosfingj, to any person,
                                                                                                                I




      personally identifiable information conceming any consumer of such provider),

      18 U.S.C. Q 27lO(b).            As   relevant here, the     FDCPA similarly prohibits a debt
      collector      from ucommunicatfingj,         in   connection with the collection of any debt,

      with any person other than the consumerff Ql692c(b). The two statutes thus

      share a   common structure_A may not share infonnation                       about   B with C. Because
      we find Perryis reasoning persuasive and analogous, we adopt                         it   here.


              Our decision       in   Trichell does not require a contrary conclusion.                   That case

      addressed a claim under a different             FDCPA provision,        Q 1692e,      which        states that a

      ttdebt collector      may not use any false, deceptive, or misleading                representation or

      means     in   connection with the collection of any debtft 15 U.S.C. Q 1692e. The

      plaintiffs in Trichell alleged that debt collectors              had sent them misleading             letters,


      and   in assessing their claims, pedigree,           we determined      that the uclosest historical

      comparison       is   to causes of action for fraudulent or negligent misrepresentationf,

      964 _F.3d      at 998.   Canvassing the common-law history of those torts,                    we held that

                                                             ll
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 22 of 33



                 USCA11 Cases 19-14434               Date   Filedz   04/21/2021     Pagei 12 of 23



      the plaintiffs, claims lacked the necessary Hclose relationshipn to them. Id. at                     997-

      98. That conclusion        is   entirely consistent with our holding here that          Hunstein has

      standing to sue under a different           FDCPA provision.        Hunsteinis claim, unlike the

      Trichell plaintiffsi, arises under Q l692c(b) and bears a close relationship to a

      common-law tort.

                                                            2

               Although   it   presents a closer question,       we conclude that tithe judgment of

      Congressn also favors Hunstein. Congress, of course, expresses                    its   ujudgmentv    in


      only one    way-through          the text of duly enacted statutes.         Even assuming that

      Q   l692c(b) does not clearly enough express Congressis judgment that injuries of

      the soft that Hunstein alleges are actionable, here Congress                 went further to

      uexplain    itselff, Hujjf,     923 F.3d    at 466. In particular, as already noted, in      a section

      of the   FDCPA titled (Congressional findings and declaration of purpose),
      Congress identified the uinvasionlj of individual privacyw as one of the harms

      against   which the      statute   is   directed. 15 U.S.C. Q 1692(a). That,       we think,    is


      sufficient.


               Itls true that   we pointed in      Trichell to the    FDCPA,s      language that a person

      may recover Many actual damage sustained by such person as a result of, an
      FDCPA violation and usuch additional damages as the court may allowj,                          15

      U.S.C.    Q 1692k(a), as        evidence of Congressis judgment that violations of a


                                                            l2
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 23 of 33



                  USCA11 Casei 19-14434                Date    Filedi          O4/21/2021    Pagei 13 of 23



      different   provision-5 1692e-do not ipso facto constitute a concrete                                 injury.


      Trichell,   964 F.3d     at 1000.       We donlt read Q         l692k(a), though, as categorically

      limiting the class of        FDCPA plaintiffs to those with actual damages-particularly
      where, as here, the      FDCPA,s statutory findings                       expressly address the very       harm

      alleged-an uinvasionfj of individual privacyfl 15 U.S.C.                              Q 1692(a).

                                                          1k   PF    PF




             Because    ( 1)   Q    1692c(b) bears a close relationship to a harm that American

      courts have long recognized as cognizable and (2) Congressls judgment indicates

      that violations of Q l692c(b) constitute a concrete injury,                       we conclude that Hunstein

      has the requisite standing to sue.

                                                               III


             Having determined              that   Hunstein has standing to sue under                 ij   1692c(b),    we

      now consider the merits of his               case. Recall that Q 1692c(b) states that, subject to


      several exceptions,          (ta   debt collector   may not communicate,               in   connection with the

      collection of any debtjl with anyone other than the consumer. 15 U.S.C.


      Q 1692c(b).    The parties agree that Preferred                     is   a Hdebt collectorj, that Hunstein         is   a

      uconsumerji and that the alleged debt                at issue        here was a Gconsumer debt),            all


      within the meaning of Q 1692c(b). Helpfully, the parties also agree that Preferredis

      transmittal of Hunsteinls personal information to                           Compumail       constitutes a




                                                               13
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 24 of 33

                4




                    USCA11 Casez 19-14434         Date   Filedz   O4/21/2021        Pagez 14 of 23



      ucommunicationn within the meaning of the               statute.3   Accordingly, the sole

      question before us        is   whether Preferredis communication with Compumail was Kin

      connection with the collection of any debtf such that                it   violates Ql692c(b).

      Hunstein contends that the plain meaning of the phrase Kin connection with the

      collection of any debtn and relevant precedents             show that it was and      does.

      Preferred, conversely, urges us to adopt a Hfactor-based analysisn that                 shows    that,   it



      says,   its   communication with Compumail was not (fin connection with the

      collection of any debt),

               We begin with the plain meaning of the phrase (fin connection with), and its
      cognate word, uconnectionf, Dictionaries have adopted broad definitions of both.

      Websteras Third defines nconnectionn to            mean urelationship         or associationf,

      Connection, Websteris Third International Dictionary                 at    481 (1961), and the

      Oxford Dictionary of English defines the key phrase                 (fin   connection withn to   mean
      uwith reference to        forj   concerningf In Connection With, Oxford Dictionary of

      English       at   369 (2010). Usage   authorities further explain that the phrase Kin




      3
          Section l692a(2) defines communication as uthe conveying of information regarding a debt
      directly or indirectly toany person through any medium/1 15 U.S.C. 5 l692a(2).

                                                         14
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 25 of 33



                  USCA11 C3881 19-14434               Date    Filedz      04/21/2021     Pagez 15 of 23



      connection withil     is   uinvariably a vague, loose connectivef, Bryan A.                 Gamer,

      Gameris Dictionary of Legal Usage 440 (3d                      ed. 2011).


              Preferredis transmittal to         Compumail included             specific details regarding


      Hunsteinis debts Hunsteinis status as a debtor, the precise amount of his debt, the

      entity to   which the debt was owed, and the                  fact that the debt   concerned his sonis

      medical treatment, among other things.                 It   seems-to us inescapable that Preferredis

      communication to Compumail                 at least   uconcernedj, was uwith reference to), and

      bore a Hrelationship        lorl associationn to its collection           of Hunsteinis debt.   We thus
      hold that Hunstein has alleged a communication Kin connection with the collection
                                                                                            D




      of any debtn as that phrase          is   commonly      understood.

              Preferred resists that conclusion on three different grounds, which                     we

      address in tum.

                                                              A
                                                                      .




              First, Preferred relies       on our interpretation of another             FDCPA provision,
      Q    l692e, to argue that communications               (fin   connection with the collection of any

      debt), necessarily entail       a   demand for payment.              In relevant part, Q l692e states that

      (Ta) debt collector        may not use any false,           deceptive, or misleading representation

      or   means   in   connection with the collection of any debtf, 15 U.S.C. Q l692e

      (emphasis added). In the line of cases interpreting the meaning of Kin connection

      with the collection of any debtn in             Q   1692c,     we have    focused on the language of the


                                                            ,l5
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 26 of 33



               USCA11 Casei 19-14434                    Date       Filedl   O4/21/2021        Paget 16 of 23



     underlying communication. In Reese                  v.    Ellis,       Painter, Ratterree     (S2   Adams, LLP,

     for instance, in concluding that a law              f1fITi,S letter        to a    consumer was Kin

     connection with the collection of any debtn within the meaning of                               5       1692e,             we

      emphasized that the        letter   expressly stated that the firm was attempting to collect a

      debt and was acting as a debt collector,                demanded           full   and immediate payment,

      and threatened to add attorneys, fees              to the outstanding balance if the debtors


      didnit pay. 678 F.3d 1211, 1217 (11th Cir. 2012). Similarly, in Caceres                                              v.



      McCalla Raymer, LLC, we held that a collection                            letter constituted a                   _




      Ncommunication       in connection with the collection of afnyj debtn                         under          Q       l692e for

                                                        we emphasized uthat it is
                                                                                                                                          0




      similar reasons. Quoting the            letter,                                           ifor the          purpose of

      collecting a debtg,   it   refers in    two    additional paragraphs to (collection effortsg,                                  it



      states that collections efforts will continue                  and that additional attorneys, fees and

      costs will accrue,    it   states the   amount of the debt and                    indicates that       it   must be paid

      in certified funds,   and     it   gives the   name of the             creditor and supplies the law f1nn,s


      phone number    in the      paragraph where             it   talks about     payments), 755 F.3d 1299,

      1301-03 (11th   Cir. 2014).                                                                        _




             Relying on Caceres and Reese-both of which, again, addressed                                           Q       1692e-

      the district court here adopted the following                     testz


             When   determining whether a communication was made in connection
             with the collection of a(ny1 debt, the courts look to the language of the
             communication itself to ascertain whether it contains a demand for
             payment and warns of additional fees or actions if payment is not
                                                                   l6
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 27 of 33



                  USCA11 Casei 19-14434          Date   Filedz   04/21/2021      Page-I 17 of   23


             tendered. Consequently, when detennining whether the transmission
             of information to a third party constitutes a violation of the FDCPA, it
             is important to consider whether the communication makes an express

             or implied demand for payment.

             The   district courtis   conclusion that the phrase Kin connection with the

      collection of any debtv necessarily entails a           demand   for   payment defies     the

      language and structure of Q l692c(b) for two separate but related reasons-neither

      of which applies to    Q   1692e.   First, the   demand-for-payment interpretation would

      render superfluous the exceptions spelled out in Q5 l692c(b) and 1692b. Consider
                                                                                                           i




      as an initial matter the exceptions specified in Q l692c(b) itselfr CTA1 debt


      collector   may   not communicate, in connection with the collection of any debt, with

      any person other than the consumer, his attorney, a consumer reporting agency if

      otherwise permitted by law, the creditor, the attorney of the creditor, or the

      attorney of the debt collectorfjn 15 U.S.C. Q l692c(b) (emphasis added).

      Communications with four of the          six   excepted parties-a consumer reporting

      agency, the creditor, the attorney of the creditor, and the attorney of the debt

      collector-would never include a demand for payment. The same                      is   true of the

      parties covered    by QAl692b and, by textual cross-reference, excluded from

      Q   1692c(b),s coverages npersonfsj other than the consumern with               whom a debt
      collector might    communicate nfor the purpose of acquiring location information




                                                         17
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 28 of 33



                  USCA11 C8861 19-14434                           Date      Filedi    04/21/2021      Pagei 18 of 23



      about the consumer),             Id. Q   1692b.             A debt collector would presumably never make
      a   demand for payment of a party matching that description.

               The upshot       is   that the phrase              (tin   connection with the collection of any debtn

      in 5    l692c(b) must      mean something more                         than a mere       demand   for payment.        P




      Otherwise, Congressls enumerated exceptions would be redundant. Under the

      district courtls       demand-for-payment                    interpretation,          Congress wouldntt have

      needed to include exceptions for communications with consumer reporting

      agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons

      providing a debtorls location infonnationg those communications would have been

      foreclosed ipso facto by the phrase Kin connection with the collection of any debt),

      It is   a ucardinal principle of statutory constructionn that Ha statute ought, upon the

      whole, to be so construed            that, if          it   can be prevented, no clause, sentence, or word

      shall be supertluousfjn            Duncan          v.       Walker, 533 U.S. 167, 174 (2001) (quotation

      marks omitted), accord,            e.g.,   Antonin Scalia                  8c   Bryan A. Gamer, Reading Lawz

      The     Interpretation of Legal Texts 174 (2012) (ulf possible, every                               word and every

      provision    is   to   be given effect     .   .   .    .   None       should be ignored.        None should
      needlessly be given an interpretation that causes                                it   to duplicate another provision or

      to   have no consequencefi). Because                          it is   possible-and indeed, we think, more




                                                                            18
    Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 29 of 33



                         USCA11 Casez 19-14434              Date   Filedz      04/21/2021          Pagez 19 of 23



          natural-to interpret            Q   1692c(b) in a way that does not render most of its textually

          specified exceptions redundant,                we will do     so.


                      Second, and relatedly, the         district courtis interpretation            renders yet another
                                                                                                                                 H




          portion of Q 1692c(b) meaningless.                By insisting on a demand for payment,                    the

          district court essentially interpreted Kin            connection with the collection of any debtn

          to    mean    uto collect   any debt), Under        this interpretation, the             key phrase Min

          connection withn has no independent meaning or force. But as just explained,                                     we

          have a duty       to ugive effect, if possible, to       every clause and word of a                StE1TLlt6U,,


          Duncan, 533 U.S.           at   174.

                      The district   court seems to have been led astray by                  its   reliance on decisions

          interpreting Q 1692c,           whose language and operation                 are different     from

          Q    1692c(b),s in important respects.             As a linguistic matter,           Q   1692e contains none

          of the specific exceptions that            5   1692c(b) does, accordingly, there was no risk in

          Reese or Caceres           that,    by reading a udemand            for   paymentn gloss       into Q 1692e,      we
l




          would render other portions of that               statute   redundant or meaningless.                 And as   an

          operational matter, 5           1692e-which        prohibits ftfalse, deceptive, or misleading

          representation or       means        in connection with the collection              of any debt),-covers the

          sorts      of claims that are brought by recipients of debt collectors, communications-

          i.   e.,   debtors. See Caceres, 755 F.3d at 1300-1301 (case brought                           by recipient of

          letter,     the debtor), Reese, 678 F.3d at 1214 (same).                    As   its title   indicates,   by


                                                                   19
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 30 of 33



                 USCA11 Casei 19-14434              Date     Filedt   04/21/2021      Pagez 20 of 23



      contrast, Q l692c(b), targets debt collectors,              ulclommunication with third parties),

      not debtors. In the typical Q l692c(b) case, the debtor isnlt the recipient of the

      challenged communication. Linguistic differences aside, this practical operational

      difference undermines any argument that the                 meaning of the phrase Kin connection

      with the collection of any debtv must necessarily be the same                    in Q   1692c(b) as in Q

      l692e.

                                                             B
              Preferred separately urges us to adopt the holistic, multi-factoring balancing

      test that the Sixth Circuit     decreed in      its   unpublished opinion       in   Goodson   v.   Bank of

      Am., N.A., 600 Fed. Appx. 422 (6th Cir. 2015). That                   test   counsels courts

      confronting Q l692els Kin connection with the collection of any debt), language to

      take into account the following seven considerationsz


               (1) the nature of the relationship of the parties, (2) whether the
               communication expressly demanded payment or stated a balance due,
               (3) whether it was sent in response to an inquiry or request by the
               debtor, (4) whether the statements were part of a strategy to make
               payment more likely, (5) whether the communication was from a debt
               collector, (6) whether it stated that it was an attempt to collect a debtg
               and (7) whether it threatened consequences should the debtor fail to
               PW-
      Goodson, 600 F. Appax          at   431.   We decline Preferredls invitation for two related
      reasons.

               First,    and perhaps most obviously, Goodson and the cases                  that   have   relied   on

      it   concern   Q   l692e-not   Q    1692c(b).    And as just explained,         Q5 1692c(b) and
                                                             20
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 31 of 33

              4




                  USCA11 C8881 19-14434                  Date   Filedz   04/21/2021        Pagei 21 of 23



      1692e   differ   both (1) linguistically, in that the former includes a series of

      exceptions that an atextual reading risks rendering meaningless, while the                            latter


      does not, and (2) operationally, in that they ordinarily involve different parties.

      Goodsonas seventh factor-whether the communication threatened consequences

      should the debtor       fail to      pay-illustrates this point.        It   makes   little   sense for a debt

      collector to threaten consequences should the debtor fail to                     pay    in a


      communication       that   is   not sent to the debtor himself.

              Second,    we believe that in the context of Q                l692c(b), the phrase Kin

      connection with the collection of any debtv has a discemible ordinary meaning that

      obviates the need for resort to extratextual afactorsfi All too often, multifactor

      tests-especially seven-factor tests like Gooclisonts-obscure more than they

      illuminate. Parties to          FDCPA-govemed             transactions_debtors, creditors, debt

      collectors, lawyers,       etc._are entitled to guidance about the scope of permissible

      activity.   They   are likelier to get       it   even from a broadly framed statutory language

      than from a judge-made gestalt.

                                                                C
              Lastly, Preferred            makes what welll      call    an Kindustry practicen argument.            It


      contrasts   what   it   says    is   the widespread use of mail vendors like             Compumail and

      the relative dearth of         FDCPA suits against them. More particularly, Preferred
      identifies cases involving mail            vendors and emphasizes that none of them hold that


                                                                21
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 32 of 33



                  USCA11 C8881 19-14434               Date    Filedz   O4/21/2021     Pagez 22 of 23



      a debt collectorls mail vendor violated the               FDCPA. True enough, but none              of the

      cases that Preferred cites involved Q l692c(b) claims, and the courts in those cases

      certainly      had no obligation to sua sponte determine whether the collectors,

      communications             to their   vendors violated   Q    l692c(b). That this   is   (or   may be) the

      first   case   in   which a debtor has sued a debt            collector for disclosing his personal


      information to a mail vendor hardly proves that such disclosures are lawful.

               One    final   (and related) pointz     Itis   not lost on us that our interpretation of


      Q   l692c(b) runs the risk of upsetting the status quo in the debt-collection industry.

      We presume that, in the ordinary course of business, debt collectors share
      information about consumers not only with dunning vendors like Compumail, but

      also with other third-party entities.            Our reading of Q l692c(b) may well require

      debt collectors        (at least in the short   term) to in-source       many of the     services that


      they had previously outsourced, potentially at great cost.                    We recognize, as well,
      that those costs        may not purchase much           in the   way of urealil consumer privacy,            as

      we doubt that the Compumails of the world routinely read, care about, or abuse the

      information that debt collectors transmit to them. Even so, our obligation                         is   to


      interpret the        law   as written,   whether or not       we think the resulting consequences            are

      particularly sensible or desirable. Needless to say, if Congress thinks that                       we,ve




                                                               22
Case 1:21-cv-22724-JLK Document 1-4 Entered on FLSD Docket 07/27/2021 Page 33 of 33



                USCA11 Casei 19-14434       Date   Filedi   O4/21/2021     Pagei 23 of 23



      misread   5   1692c(b)_or even that welve properly read      it   but that   it   should be

      amended-it can say       so.


                                                  IV

            To sum     up, Hunstein has Article   IH standing to bring     his claim      under

      Q 1692c(b). Further,    because Preferredis transmittal of Hunsteinls personal debt-

      related information to   Compumail   constituted a     communication Min connection

      with the collection of any debtn within the meaning of 5 1692c(b),s key phrase,

      Hunstein adequately stated a claim.

            REVERSED and REMANDED.




                                                   23
